Citation Nr: 1527736	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-45 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1948 to November 1949 and from November 1951 to November 1953.  He died in September 2008.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona.

In February 2011, the appellant testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the asserted symptoms.  The appellant was offered an opportunity to ask the undersigned questions regarding her claim.  Neither the appellant nor her representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in October 2011 at which time it was remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the appellant's claim.  In March 2015, the requested medical specialist's opinion was provided to the Board.  The appellant was provided with a copy of the opinion for review and response.  The case is now returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  All records in such file have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1. The Veteran died in September 2008 of acute leukemia, with an underlying cause of death listed as myelodysplastic syndrome.

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), post-operative residuals of an injury to the left shoulder, a painful scar as a residual of an injury to the left shoulder, tinnitus, and a shrapnel wound scar of the left cheek.

3.  Competent medical evidence of record does not establish a causal link between the Veteran's acute leukemia or myelodysplastic syndrome and service, to include a service-connected disability.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of her husband's death in 2008.   The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
VA's Duties to Notify and Assist

Before proceeding with an analysis of the merits, the Board must examine whether the requirements under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Over the long course of this appeal, the agency of original jurisdiction has sent notification letters to the appellant that have informed her that evidence to support her claim must show that the Veteran died from a service-connected injury or disease or a condition caused by or the result of a service-connected disability, and that she should provide medical evidence showing that service-connected conditions, or purported service-connected conditions, caused or contributed to her husband's death.  She was also notified that VA would be responsible for obtaining relevant records from any Federal agency, such as the military, VA medical centers or the Social Security Administration, as well as records from State or local governments, private doctors and hospitals or former employers.  She was told that she must provide enough information so that VA could request the records from the appropriate person or agency. 

The agency of original jurisdiction also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014), as indicated under the facts and circumstances in this case.  The appellant has not made the VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In light of the above, the Board finds that VA has complied with the duty to notify and the duty to assist. 

Additionally, VA's duty to assist in a claim for DIC or service connection for the cause of the Veteran's death may include a duty to obtain a medical opinion when such an opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(a) (West 2014).  Such an opinion has been obtained, and the opinion has been included in the claims file for review.  The opinion involved a review of the claims file and the Veteran's available service and post-service medical treatment records.  The opinion that was provided was supported by sufficient rationale. Therefore, the Board finds that the opinion is adequate for rating purposes.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  The appellant availed herself of such an opportunity and a copy of the Board hearing transcript is of record for review.  It is noted that in the hearing the appellant spoke about why she believed there was a link between the Veteran's service and the disability that caused his death.  Also, the appellant was given notice that VA would help her obtain evidence but that it was up to the appellant to inform VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of her claim.  It seems clear that VA has given the appellant every opportunity to express her opinions with respect to the issue now before the Board, and VA has obtained all known documents that would substantiate the appellant's assertions. 
Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and because VA has obtained all relevant evidence. The claimant demonstrated an understanding of the evidence required to substantiate the claim for service connection.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Service Connection for Cause of Death

DIC is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2014). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the Veteran died in September 2008.  His Certificate of Death lists the immediate cause of death as acute leukemia.  An underlying cause of death is listed as myelodysplastic syndrome.  No other cause or significant condition contributing to death is listed.  

At the time of his death, service connection had been established for PTSD, post-operative residuals of an injury to the left shoulder, a painful scar as a residual of left shoulder injury, tinnitus, and a shrapnel wound scar of the left cheek.

Although service connection had not been established for acute leukemia or myelodysplastic syndrome, the appellant nevertheless asserts that those two disabilities were attributable to the Veteran's active service, or that his service-connected disabilities ultimately contributed to his death.  Specifically, the appellant maintains that stress from the Veteran's PTSD may have weakened his immune system, which in turn led to the terminal disabilities.  She submitted medical research articles in support of her theory, to specifically include those conducted by the Department of Epidemiology at the University of Michigan.  Thus, the appellant contends that service connection is warranted for the cause of the Veteran's death.

A VA examination report dated in December 2011 shows that a VA examiner reviewed the record and concluded that it was less likely as not that the Veteran's service-connected PTSD caused a weakened immune system that led to the onset of acute leukemia and myelodysplastic syndrome.  The examiner reasoned that search of the medical literature, Pub-Med, and Mayo Proceedings failed to identify PTSD as causative of acute leukemia and myelodysplastic syndrome.  However, as the VA examiner had not discussed the medical treatises provided by the appellant that suggested the effect that PTSD had on one's immune system, in December 2014, the Board requested a VHA medical specialist's opinion regarding the appellant's claim.

A VHA expert medical opinion dated in March 2015 shows that the medical expert indicated that in order to properly consider the appellant's claim - that the Veteran's PTSD caused his myelodysplastic syndrome, his acute myeloid leukemia, and his death - consideration must be given to several questions, considering epidemiological and other evidence relevant to each question.  Those questions were identified as follows:

(1)  Is there a statistical association between PTSD and specific epigenetic changes?

(2)  If there is a statistical association, is it at least as likely as not that PTSD causes these changes?
(3)  If PTSD causes these changes, do these changes increase the risk of myelodysplastic syndrome (MDS) and/or acute myeloid leukemia (AML)? 

(4)  Does this Veteran have other risk factors that affected his risk of MDS and/or AML?

(5)  If so, what is the most likely interaction between the Veteran's PTSD-related risk factors and his other risk factors?

(6)  In light of the prior questions, is it at least as likely as not that the Veteran's PTSD, or other service-connected conditions, caused his MDS and/or AML?

(7)  If not, is it at least as likely as not that the Veteran's PTSD, or other service-connected conditions, aggravated his MDS and/or AML?

With regard to the first question posed above, the medical expert concluded that there is a significant positive statistical association between PTSD and gene methylation, and that this association suggests a potential tendency toward immune system malfunction (increasing general inflammation, but potentially decreasing the body's response to real threats) among PTSD patients.  However, one of the basic principles of biostatistics is that statistical associations are not per se evidence of cause and effect in either direction.  Either of the statistically associated phenomena could be causing the other one; some third factor could cause both of the observed statistically associated phenomena; or there could be a complex web of mutually interacting causes.  Therefore, further inquiry was required regarding potential cause-and-effect relationships, discussed in Question (2).

As to the second question posed above, the medical expert concluded that it was less likely than not that the observed statistical association between PTSD and gene methylation reflects any significant tendency of adult-onset PTSD to cause clinically significant gene methylation.  The medical expert added that it was approximately in equipoise as to whether there was any true statistical association between PTSD and cytomegalovirus (CMV) antibody titers [The Board notes that an antibody titer is a laboratory test that measures the level of antibodies in a blood sample.  See http://www.nlm.nih.gov/medlineplus/ency/article/003333.htm].  Even if there were a true association, causes could go either way; therefore, the medical expert opined that it is less likely than not that PTSD causes any increase in human CMV titers.  The medical expert concluded that because of absent data, it is impossible to determine, without resort to mere speculation, whether an increase in CMV titers causes or aggravates either MDS or AML. 

With regard to the third question posed above, the medical expert concluded that because it appears to be less likely than not that PTSD causes the observed PTSD associated gene methylations, and because the genes prominently affected by gene methylation in PTSD appear to differ from the genes prominently affected by gene methylation in MDS and AML, it is less likely than not that MDS and/or AML are caused by, or proximally due to, PTSD - whether by the postulated gene methylation or through any other mechanism.

As to the fourth question posed above, the medical expert concluded that the Veteran's overweight increased his risk for MDS and AML by about 15 percent; that his history of heavy smoking increased his risk for MDS and AML by about 75 percent; and that his lack of vigorous physical exercise increased his risk for MDS and AML by about 10 percent.  The medical expert opined that because of contradictory data about jewelry workers' risk for leukemia, and because the Veteran's psoriasis was not diagnosed until his MDS appeared to have become established, the effect of his occupation and psoriasis cannot be determined without resort to mere speculation. 

With regard to the fifth question posed above, the medical expert concluded that because the cumulative risk of this Veteran's smoking, overweight, and lack of physical exercise appears to have roughly doubled his risk of MDS and AML, but not to a level anywhere near 50 percent, the effect of his other risk factors most likely does not affect the probability of the appellant's claim that PTSD caused the Veteran's MDS and/or AML. The medical expert added that this assumption, which cannot be tested directly, is also the assumption that is most favorable to the Appellant's case.

As to the sixth question posed above, the medical expert concluded that there is no observed link between genes methylated in PTSD and genes whose methylation is associated with MDS and AML.  Even if there were such a link, it is less likely than not that the observed gene methylation was caused by adult-onset PTSD.  Therefore, it is less likely than not that the Veteran's PTSD caused his MDS and/or AML.  The medical expert further opined that it is less likely than not that the Veteran's PTSD caused his death from AML.  Because his service-connected shoulder conditions were only a small part of the reasons for his lack of exercise (attributed by the Veteran primarily to his back pain), because his lack of exercise increased his risk of MDS and AML by far less than the 100 percent risk increase needed to meet the "at least as likely as not" criterion, and because there is no evidence or biologic plausibility to support the notion that tinnitus or facial scars cause hematologic disease, it is less likely than not that any or all of the Veteran's service-connected conditions caused his MDS and/or AML. The medical expert also opined that it is less likely than not that any or all of the Veteran's service- connected conditions caused his death from AML. 

With regard to the seventh question posed above, the medical expert concluded that based on the lack of concordance between PTSD-associated epigenetic changes and the epigenetic changes associated with MDS and AML development, and based on no documentation that the epigenetic changes associated with MDS/AML survival are any different from those associated with MDS/AML development, it is less likely than not that the Veteran's PTSD aggravated his MDS and/or AML beyond their natural progression.  The medical expert added that in the absence of other data, it is reasonable to suppose that factors predisposing to the development of malignancy also affect the progression of that same malignancy.  Because it is less likely than not that the Veteran's service-connected conditions caused his MDS or his AML, it is less likely than not that any or all of the Veteran's service-connected conditions aggravated his MDS and/or AML beyond natural progression, or caused or hastened the Veteran's death from AML that began as a progression of MDS.

Initially, the Board acknowledges that the appellant (and the Veteran prior to his death) is/was competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had visual impairment since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2014).  Therefore, his (or his widow's) opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2014). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent to point out those facts and explain why they were important in forming the appropriate medical judgment.  The particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion. 

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 
 
In this instance, the file contains the appellant's statements and February 2011 hearing testimony, along with medical research articles conducted by the Department of Epidemiology at the University of Michigan in support of her theory that the Veteran's PTSD may have weakened his immune system, which in turn led to the terminal disabilities.  However, she has not provided medical opinion evidence to support her claim.

The Board recognizes the treatise submitted suggests a potential relationship between PTSD and a weakened immune system.  However, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the Board does not assign this evidence much weight as it does not establish a correlation between this particular Veteran's death and his period of active service or his service-connected disabilities, to specifically include the PTSD.  This evidence does not address the facts that are specific to this particular case.  As such, treatise evidence of limited probative value.

In this instance, the Board finds probative the March 2015 VHA medical expert's opinion as it was based on a factually accurate history and review of all evidence of record, to include the treatises provided by the appellant.  The medical expert pointed to established facts in the opinion and included sound reasoning in the analysis of the appellant's claim.  The medical expert reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  The conclusions were supported by the objective evidence of record and sound medical principles.  Opposing that opinion is the uncorroborated assertions made by the appellant.  The appellant has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Based on the clarity and specificity provided in the opinion, the VHA medical expert's opinion is not found to be speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2014) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

A medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  See Wray, 7 Vet. App. at 493.  The Board does, in fact, adopt the March 2015 VHA medical expert's opinion on which it bases its determination that service connection for the cause of the Veteran's death is not warranted.  The Board attaches the most significant probative value to the expert medical opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.

With respect to the appellant's statements and testimony, the Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the Veteran's death was due to a disability that was related to service or that his death was caused by or hastened by as service-connected disability, to specifically include PTSD.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

The Board does not doubt the sincerity of the appellant in reporting her belief that 
her husband's death was somehow related to his active service or that the disabilities listed on her husband's death certificate were caused by or aggravated by service or a service-connected disability.  The Board also finds that the appellant is sincere in expressing these hypotheses; however, the matter at hand involves medical assessments that require medical expertise.  The appellant is not competent to provide medical opinions regarding the diagnosis and etiology of the Veteran's acute leukemia or myelodysplastic syndrome.  Thus, the appellant's lay assertions are not competent or sufficient to support a grant of service connection.

The medical evidence shows that the Veteran died from acute leukemia or myelodysplastic syndrome.  Service connection had not been established for either disability at the time of his death.  None of the credible medical evidence links his death with active service or any incident therein.  The medical evidence does not show that he was suffering from acute leukemia or myelodysplastic syndrome in service, nor that there is a nexus between such disability (and ultimately his death) and a service-connected disability, to include PTSD.

As such, a preponderance of the evidence is against the appellant's claim and the benefit-of-the-doubt doctrine is not applicable.  Service connection for the cause of the Veteran's death is not warranted in this case.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


